AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                                                                        Case No.          2:12CR20048-002
              MICHAEL THOMPSON
                                                                        USM No.           11162-010
                                                                                                       James Pierce
                                                                                                    Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violations:                       Violations No. 1, 2 & 3                 of the term of supervision.
    was found in violation of condition(s) count(s)                        after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                                  Violation Ended

1                            Mandatory Condition: Unlawful Use of Controlled Substances                           April 8, 2019
2                            Mandatory Condition: New Law Violation – Public Intoxication                         July 30, 2018
3                            Special Condition No. 1: Treatment Noncompliance                                     March 3, 2019

       The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

     The defendant has not violated violation(s);                                         and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 7288                                                   May 31, 2019
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1981
                                                                                                    /s/ P.K. Holmes, III
City and State of Defendant’s Residence:                                                             Signature of Judge
                  Fort Smith, Arkansas
                                                                                  Honorable P.K. Holmes, III, U.S. District Judge
                                                                                                Name and Title of Judge


                                                                                                       May 31, 2019
                                                                                                           Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                  Judgment — Page   2       of   2
DEFENDANT:                MICHAEL THOMPSON
CASE NUMBER:              2:12CR20048-002


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: Five (5) months, with credit for time served since April 10, 2019. There is no term of supervised release to follow.


        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:

              at                                      a.m.           p.m.       on                                      .

              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                         to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                            By
                                                                                            DEPUTY UNITED STATES MARSHAL
